DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on October 8, 2021 is acknowledged. With respect to the collective elections made in the previous Response to Election Requirement (filed July 22, 2021) and the current response filed October 8, 2021, claims 3, 4 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  An action on the merits will follow regarding claims 1, 2 and 5-9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermoplastic polyurethane film” (claims 6 and 7), “lip” (claim 8) and “film” (claim 9) must be shown or the feature(s) canceled from the claim(s).  Examiner notes that these features are not shown or identified in Figs. 1-3, which represent elected species A.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
The abstract of the disclosure is objected to because the first sentence is a statement that can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:    
In each of claims 8 and 9, “the outer perimeter” should be amended to recite “an outer perimeter”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant positively recites “a heel of the midsole” four times (see lines 3, 4, 5 and 6 of claim 2), wherein it is unclear whether there are four “heels” in the midsole, or a typographical error was made and the 2nd, 3rd and 4th references should refer to “the heel of the midsole”.  Correction is required.  For purposes of examination, the midsole is being understood to have one instance of “a heel”.

Claim 5 contains the trademark/trade name “PEBAX®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a “polyether block amide” material and, accordingly, the identification/description is indefinite.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  See MPEP 2173.05(u).  Examiner notes that since claim 5 is merely positively reciting that the existing polyether block amide is the trade name PEBAX®, claim 5 is not deemed to further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations as to how the intended “PEBAX®” material differs over generic polyether block amide material.
a forefoot portion between the outsole and the midsole”.  It is indefinite as to what “a forefoot portion” belongs (i.e. is it a forefoot portion of the article of footwear, or one of the midsole or outsole, or does it belong to the film?).  Correction is required.  Examiner suggests first defining that a structural element comprises a forefoot portion, and then referencing “the forefoot portion” or “the forefoot portion of [the structural element]” as potential remedies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 8 (claims 2 and 5 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2014/0331517) in view of Callahan et al. (hereinafter “Callahan”) (US 2011/0016749).
Regarding independent claim 1, Seo discloses an article of footwear (the crux of Seo’s disclosure is directed to a shoe sole, although Paras. 0027, 0031, 0075 and 0079 st/2nd/3rd cushion layers #110/210/310 define an overall midsole; Seo further discloses that there may be additional cushion layers than the 3 cushion layers illustrated (Para. 0020 states there may be “four or more cushion layers” and “the number of the cushion layers cannot limit the present invention”)) pre-molded from a plurality of pieces (the aforementioned components are a plurality of distinct pieces, respectively; Paras. 0053 and 0060 disclose molding; Examiner notes that the limitation “pre-molded” does not further structurally define the claimed invention in any patentable sense and is being interpreted as a product-by-process limitation; although the structure of the plurality of pieces could be formed by a different process, the end product is the same as that of Applicant' s claimed invention.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.), the midsole being adhered to the outsole (see Fig. 5 for example, which shows all the components of the sole adhered to one another, including the outsole being adhered to the bottom of the midsole’s first cushion layer #110); and a rim that is adhered to the midsole (“upper midsole” #400 includes a rim that is adhered to the top layer of the cushion layers (see #310 in Fig. 5), wherein the upper midsole #400 has a 
Callahan teaches a shoe with a midsole #202 that can be formed from a variety of materials, including a foam-like plastic of PEBAX® (Para. 0058 of Callahan), which is a specific brand type of polyether block amide.
Seo and Callahan teach analogous inventions in the field of midsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the known PEBAX® polyether block amide material taught by Callahan as the material of choice for at least one of the cushion layers of Seo in order to provide a known foam-like plastic material that can provide support and cushioning for comfort for the user’s foot during wear.  As a result of the modification, the overall plurality of pieces would comprise polyether block amide, as claimed, since the overall plurality of pieces would at least be partially formed from the polyether block amide material.
Regarding claim 2, the modified footwear article of Seo (i.e. Seo in view of Callahan, as explained above) is disclosed such that the plurality of pieces include: a first layer (Para. 0020 of Seo teaches that there may be four or more cushion layers (i.e. 3 are actually depicted in Fig. 1)) that extends from a heel of the midsole to an arch of the midsole (in the iteration wherein there are four or more cushion layers, then it would similar length, an intermediate length, or a shorter length than any of the 3 depicted layers, wherein at least the similar or intermediate layers would have an extension that would extend from the heel to an arbitrary “arch” of the midsole; Examiner notes that the “arch” boundaries of the midsole have not been specifically defined in the claim); a second layer (#310) that extends from a heel of the midsole to a mid-portion of the midsole (see Fig. 1 of Seo; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a third layer (#210) that extends from a heel of the midsole to a ball of the foot of the midsole (see Fig. 1 of Seo); and a fourth layer (#110) that extends from a heel of the midsole to a toe of the midsole (see Fig. 1 of Seo), wherein the layers are arranged so that the layers at least partially overlap the other layers (see Figs. 1 and 2 of Seo).
Regarding claim 5, the modified footwear article of Seo (i.e. Seo in view of Callahan, as explained above) is disclosed such that the polyether block amide is PEBAX® (as noted above, Callahan teaches PEBAX® specifically, which has been incorporated into Seo; as noted above in the 35 U.S.C. 112(b) rejection of claim 5, the claim is not deemed to further structurally define the material of the trade name of “PEBAX®” over the generic term of “polyether block amide” in any distinguishing sense).
Regarding claim 8, the modified footwear article of Seo (i.e. Seo in view of Callahan, as explained above) is disclosed such that the midsole has a lip that .
Claims 6 and 7 (claim 7 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Callahan as applied to claim 1 above, and further in view of Kang (KR 20160051406 A).
Examiner notes that citations made herein to the Kang disclosure will be made in reference to the English Machine Translation document. 
Regarding claim 6, the modified footwear article of Seo (i.e. Seo in view of Callahan, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above.  Seo is silent to there being a thermoplastic polyurethane film that is adhered between the outsole and the midsole.
Kang teaches a method of making a shoe sole that includes a procedure of including an adhesive film of thermoplastic polyurethane (TPU) between the midsole and the outsole, wherein at least one benefit is to obviate the need for buffing, washing, applying primer between the outsole and midsole for the adhesion process (Para. 0029 of Kang translation).
Modified Seo and Kang teach analogous inventions in the field of soles with midsoles attached to outsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized 
Regarding claim 7, the modified footwear article of Seo (i.e. Seo in view of Callahan and Kang, as explained with respect to claim 6 above) is disclosed such that the thermoplastic polyurethane film encompasses a forefoot portion between the outsole and the midsole (since the bottom cushion layer #110 extends all the way to the toe end, then at least some arbitrary “forefoot portion” would be encompassed by the film that sits between the layers #110 and #500 (i.e. outsole layer)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Callahan as applied to claim 1 above, and further in view of Part et al. (hereinafter “Park”) (US 2013/0160937).
Regarding claim 9, the modified footwear article of Seo (i.e. Seo in view of Callahan, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above.  Seo is silent as to how the layers are all joined, and is therefore silent to there being a film adhered between the rim and the outer perimeter of the midsole.
Park teaches a method of making shoe soles, the shoe soles including multiple layers (#500, #300), wherein an adhesive film layer (#400, #600) is applied between the 
Modified Seo and Park teach analogous inventions in the field of multilayered shoe soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used an adhesive film layer (such as the one taught by Park) as a mechanism of choice for securely bonding the upper midsole #400 to the top cushion layer of the midsole in modified Seo in order to permit the upper midsole #400 to be adhered to the top of cushion layer #310, and further since the concept of adhesive layers disposed between shoe sole layers is well-established and known in the art of footwear.  As a result of the modification, there would be a film that is adhered between the rim (i.e. the entire interface between top cushion layer #310 and upper midsole #400, which includes the rim, would include the added adhesive film) and the outer perimeter of the midsole (the film would exist in space between an outer perimeter of the midsole and the rim vertically and at least somewhat obliquely).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0250673, US 2002/0050079, US 2015/0059203, USPN 11,109,642, USPN 6,038,790 and USPN 5,732,481 all disclose multi-piece midsoles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732